Citation Nr: 1600233	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to Vocational Rehabilitation and training under Chapter 31 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from January 2003 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 entitlement determination of the Department of Veterans Affairs (VA).

In April 2015, this matter was remanded in order to afford the Veteran a videoconference hearing.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Subsequent to the hearing, the Veteran submitted additional evidence, namely his 2011 Tax Returns, with a waiver of agency of original jurisdiction (AOJ) initial consideration.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  The VBMS file contains additional evidence submitted by the Veteran. This evidence has been carefully reviewed by the Board.


FINDINGS OF FACT

1.  Service connection has been established for acquired flatfoot, evaluated as 20 percent disabling, chronic obstructive pulmonary disease (COPD), evaluated as 10 percent disabling, and eczema, evaluated as noncompensable.  The Veteran has a combined disability rating of 30 percent. 

2.  The Veteran's service-connected disabilities have reasonably been shown to produce functional limitations which he has been unable to overcome. 
 
3.  The Veteran has reasonably been shown to have an employment handicap. 


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation and training under Chapter 31 of Title 38 of the United States Code have been met.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015). 

With regard to the Veteran's claim for vocational rehabilitation services, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, and do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Under 38 C.F.R. § 21.420(a), "VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  The Veteran was sent a copy of the decision denying his claim, and a statement of the case showing the evidence considered and the reasons why the claim remained denied.  The AOJ has obtained relevant records and information regarding the Veteran's employment status.  Accordingly, that Board finds that the Veteran has been informed in writing of findings affecting his receipt of vocational rehabilitation benefits and services.




Factual Background and Analysis

The provisions of Chapter 31, Title 38, United States Code, are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  Generally, a Veteran is entitled to a program of vocational rehabilitation if he has a service-connected disability that is rated 20 percent disabling or more, and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40. 

An employment handicap is defined as an impairment of the Veteran's ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined as a restriction on employability caused by the Veteran's service and non-service-connected disabilities, deficiencies in education and training, negative attitude towards the disabled, and other pertinent factors.  38 C.F.R. § 21.51. 

An "employment handicap" will be found to exist when the individual has a vocational impairment, the individual has not overcome the effects of the impairment of employability through employment in an occupation consistent with his abilities, aptitudes, and interests, and service-connected disabilities have contributed in substantial part to the overall vocational impairment.  38 U.S.C.A§ 3102; 38 C.F.R. § 21.51.

Here, the Veteran is service connected for acquired flatfoot, evaluated as 20 percent disabling, COPD, evaluated as 10 percent disabling, and eczema, evaluated as noncompensable.  The combined evaluation is 30 percent.  The Veteran therefore meets the threshold requirements for entitlement to a program of vocational rehabilitation.  The Board notes, however, in order to meet the requirements for entitlement to a program of vocational rehabilitation he must also be determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  As will be discussed below, the Board reasonably finds that the Veteran meets this second requirement because he has not overcome the effects of impairment of employability, and therefore does have an "employment handicap" for VA vocational rehabilitation purposes. 

In his Rehabilitation Needs Inventory (RNI), VA Form 28-1902w, dated September 2013, the Veteran stated that he expected the program to help him complete medical school.  He also indicated that he would like to work part-time at the Bronx VA while preparing for medical school.  He reported that he was currently temporarily volunteering at the J.J. Peters VA Medical Facility.  He also reported that he works at Columbia Medical Center as a Research Assistant.  He reported a gross monthly salary of $0.  Finally, he reported that he worked as a writer for various companies from March 2010 to July 2012; and he reported a gross monthly salary of $0 to $5,000 a month.  He has a Bachelor of Arts degree in English.  He stated that his left foot disability results in pain and loss of mobility, and his pulmonary illness results in occasional fatigue and low energy.  The Veteran reported that his service-connected disabilities affected his job performance, job satisfaction, job opportunities.  He also reported that he missed work time due to his service-connected disabilities. 

Of record is a September 2013 Counseling Record Narrative Report.  The counselor noted that the Veteran served in the Army from 2003 to 2009 and his last job duty prior to separating was Company commander.  The Veteran was responsible for leading infantry in Iraq.  The counselor noted that the Veteran worked as a professional writer from March 2010 to July 2012 for various organizations and that he left that employment to change careers to attend medical school.  The counselor noted that the Veteran was a fulltime permanent employee earning an annual salary of $60,000 a year.  The counselor stated that the Veteran does not meet the criteria for an employment handicap due to having overcome the impairments to employability as he has a Bachelor's Degree from Yale University and has used his degree to secure employment where he was earning a monthly salary of $5, 000 a month.  The counselor noted that the Veteran has a viable degree and has suitable and transferable work skills.  The counselor indicated that the Veteran was not entitled to vocational rehabilitation due to no employment handicap. 

In a September 2013 statement, the Veteran indicated that he was not successful in securing steady employment with his Yale English degree.  He stated that while in the past he had earned up to $5,000 a month writing consulting deliverables, he indicated that such was no longer an option for him.  He stated that the firm he used to write for only hired him on a month-to-month basis and no longer needed his services.  He stated that his service-connected disabilities certainly did not help him find a steady job writing.  He stated that being a freelance traveling writer working in dusty military training areas were not well suited to his limitations.

On his November 2013 notice of disagreement (NOD) the Veteran reported that while he did find work as a writer using his English degree, he never has had a full-time job or made enough money to support himself.  The Veteran indicated that the information that the counselor determined that he made $5,000 a month was incorrect, and in fact, he reported on the questionnaire that his salary was $0-$5,000.  He stated that most months he earned nothing as a writer and that $5,000 was the most he ever earned, and the average was far less than half.  The Veteran reported that he decided to pursue medicine as a more steady career after he found that he was unable to provide for himself as a writer, and reiterated that he never had full-time work, and definitely never quit any work he found that paid him.

On his April 2014 substantive appeal he essentially repeated the assertions that he made on his NOD.  He indicated that he was never a full-time employee.  He stated that his service-connected disabilities are debilitating.  He stated that his foot disability makes long hours in the field difficult, and his lungs are prone to debilitating infections which leads to shortness of breath, which of course interferes with him working.  He stated that his disabilities do interfere with him finding steady paid employment in researching and writing, as it involved traveling and long hours out in a training area. 

During the August 2015 Board hearing, the Veteran reiterated his contentions.  Indeed, he indicated that because of his military background in the Army, and his current writing ability, the kind of assignments he would get would tend to be field exercises that require action on his part, as he would be required to stand for long periods of time which would be difficult due to his service-connected disabilities.  The Veteran indicated that it is difficult for him to stand for more than an hour.  

In August 2015, the Veteran submitted a copy of his 2011 tax return that documents his earnings for that year was $3,633.00.  He reiterated that the tax returns showed that he was not successfully employed, due to extremely low income.  He indicated that the only full-time position he was offered that year was at a remote training area in New Mexico, which he indicated was not a viable option because of his service-connected disabilities.

The Board notes that the crux of the Veteran's argument appears to be that he is entitled to vocational rehabilitation because his service-connected disabilities interfere with him finding steady work as a writer.  The only writing assignments would require long hours standing which would be difficult with his foot and lung disabilities.  The AOJ has basically denied the Veteran's claim because he is not shown to have an employment handicap, due in part to the fact that it found the Veteran had a steady full-time job that paid him $5,000 a month that he left in order to pursue becoming a physician.

The Board finds that the Veteran has reasonably shown that he is unable to obtain and maintain suitable employment using his college degree as a writer.  His 2011 Tax Returns document that his earnings that year were only a little over 3,000 dollars and he was unable to provide for himself.  The Board finds, the Veteran has consistently and credibly reported that he was not a full-time employee but was on a month-to-month contract.  Further, the Veteran indicated that with his Army military background and his current writing ability, the writing assignments he was deemed appropriate for involved traveling and long hours standing.  He indicated that due to his bilateral foot and lung disabilities he was unable to stand for longer than an hour before he would need to sit down.

The purpose of vocational rehabilitation services is to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  Also, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  As the Board finds reasonable, the Veteran's service-connected disabilities appear to have impaired him the ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes and interests, the benefits afforded under Chapter 31 are available on the facts of this case.

In sum, the Board finds that the statutory requirements for entitlement to Chapter 31 benefits have been met because his service connected disabilities prevent him from obtaining and sustaining employment consistent with his abilities, aptitudes, and interests.  38 C.F.R. § 21.51(b).  Accordingly, the Veteran's request for entitlement to Vocational Rehabilitation and training services is granted.


ORDER

Entitlement to Vocational Rehabilitation and training under Chapter 31 of Title 38 of the United States Code is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


